MEMORANDUM **
The government concedes error in the district court’s charging instruction on voluntariness. That error was harmless because of the overwhelming evidence against Martinez-Valdez. Martinez-Valdez’s surroundings when caught and his admissions when taken into custody, as well as the geography of the border area, establish that it was “beyond a reasonable doubt that the error ... did not contribute to the verdict.” Neder v. United States, 527 U.S. 1, 15, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999).
There was no plain error in the sentencing enhancement because Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), vitiates Martinez-Valdez’s Apprendi argument.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.